Exhibit 10(h)

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into as of September 24,
2012 by and between Fort Ashford Holdings, LLC, a Nevada limited liability
company with an address of 120 Vantis Drive, Suite 300, Aliso Viejo, CA 92656
(“Fort Ashford”) and Food Technology Service, Inc., a Florida corporation with
an address of 502 Prairie Mine Road, Mulberry, FL 33860 (“Food Technology”).

WHEREAS, Fort Ashford proposes to acquire certain shares of Food Technology (the
“Acquisition”) held by Richard G. Hunter, Ph.D., Chief Executive Officer and
Chief Financial Officer of Food Technology;

WHEREAS, Fort Ashford owns, as reported on its Schedule 13D filed with the
Securities and Exchange Commission on June 12, 2012, approximately 24.9% of the
issued and outstanding common stock of Food Technology, based upon 2,810,377
shares of common stock issued and outstanding of Food Technology as reported on
Food Technology’s most recent Quarterly Report on Form 10-Q for the quarterly
period ended March 31, 2012, filed May 15, 2012;

WHEREAS, the Acquisition will increase Fort Ashford’s interest in securities of
Food Technology;

WHEREAS, Fort Ashford desires that the Board of Directors of Food Technology,
acting on the advice of a committee of independent directors, approve the
Acquisition in order to avoid the adverse voting rights consequences which
otherwise could result under the Florida Control-Share Act as set forth in
Section 607.0902(2)(d)(7) of the Florida Business Corporations Act; and

WHEREAS, Food Technology desires that Fort Asford hold the shares acquired
pursuant to the Acquisition for a period of at least six months from their
respective date of purchase; and

WHEREAS, Food Technology is willing to provide Fort Ashford with certain
representations, warranties and covenants relating to the Acquisition;

NOW, THEREFORE, in consideration of the premises and agreement and covenants
contained herein, the parties hereto do hereby agree as follows:

 

  1. Covenants. Based on the fact that the Board of Directors of Food Technology
has approved the Acquisition, Fort Ashford agrees to hold its shares of Food
Technology, including the shares acquired as a result of the Acquisition, for
such holding period as required pursuant to federal and state securities laws,
including complying with any volume limitations that may be imposed by Rule 144
of the Securities Act of 1933 unless Food Technology subsequently agrees to
register such shares for resale.

 

  2. Control Share Acquisition Statute. Food Technology hereby confirms that it
has taken any and all actions, including, without limitation, the approval by
the Board of Directors of Food Technology, necessary or appropriate in order to
opt out of or otherwise render the Florida Control-Share Act as set forth in
Section 607.0902(2)(d)(7) of the Florida Business Corporations Act, inapplicable
to the direct or indirect acquisition by Fort Ashford of the shares of Food
Technology held directly or indirectly by Dr. Hunter immediately prior to the
consummation of Acquisition and otherwise cause such acquisition not to
constitute a “control share acquisition” under such statute. A copy of the duly
adopted resolutions of the Board of Directors of Food Technology implementing
the provisions of this Section 2 and approving the other provisions of this
Agreement are attached hereto as Exhibit A.



--------------------------------------------------------------------------------

  3. Representations and Warranties of Food Technology.

 

  a. Food Technology has the requisite corporate power and authority to enter
and perform this Agreement, and to perform its obligations contemplated hereby
and thereby.

 

  b. The execution of this Agreement has been duly and validly authorized by the
Food Technology’s Board of Directors and no further consent or authorization is
required by Food Technology, its Board of Directors, or its shareholders.

 

  c. This Agreement constitute the valid and binding obligations of Food
Technology enforceable against Food Technology in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

  d. Food Technology agrees to accept an opinion of counsel from such attorney
of Fort Ashford’s choosing in regards to the applicability of Rule 144 to the
shares currently held by Fort Ashford and the shares acquired as a result of
this Acquisition and future acquisitions, if any, and will take all necessary
steps, at its sole expense, to communicate and approve such appointment of
counsel with the Food Technology’s transfer agent.

 

  4. Mutual Representations and Warranties. Each of Food Technology and Fort
Ashford represents and warrants to the other party to this Agreement as follows:

 

  a. There is nothing in any agreement such party has entered into that in any
way will limit its ability to perform all of the obligations undertaken by it
under this Agreement;

 

  b. Such party is not a party to any agreement, understanding or arrangement,
direct or indirect, which conflicts with any provisions of this Agreement; and

 

  c. Such party has duly authorized, executed and delivered this Agreement and
(assuming the due authorization, execution and delivery of this Agreement by the
other parties hereto) constitutes a valid and binding obligation of such party.

 

  5. Subsequent Food Technology Acquisitions. Food Technology agrees that the
consummation of this Agreement and/or the consummation of the Acquisition
purchase shall not hinder Fort Ashford either directly or indirectly, on its own
or through any subsidiary entity or person, or successor in interest, from
acquiring any additional shares of Food Technology stock beyond those acquired
as a result of the Acquisition.

 

  6. Right to Injunction. In the event any party to this Agreement breaches any
provision contained in this Agreement, each of the parties acknowledge that a
remedy at law for damages will be inadequate and that the parties seeking to
enforce this Agreement will be entitled to an injunction to prevent prospective
or continuing breaches hereof.

 

  7. Term. The provisions of this Agreement shall survive until the ten year
anniversary of the effective date of the Acquisition.

 

  8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

 

  9. Severability. The invalidity of any one or more clauses or sections
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law and, in the event that any one or more
of the clause or sections contained in this Agreement shall be declared invalid,
this Agreement shall be construed as if such invalid clauses or sections had not
been inserted.

 

  10. Waivers. The waiver by a party hereto of a breach or violation of any term
or provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or violation.



--------------------------------------------------------------------------------

  11. Entire Agreement. This Agreement represents the entire understanding and
agreement among the parties with respect to the subject matter hereof, and
supersedes all other agreements, negotiations, understandings and
representations between such parties with respect to the subject matter hereof.

 

  12. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

  13. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when two or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterparts.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

FORT ASHFORD HOLDINGS, LLG

120 Vantis Drive, Suite 300

Aliso Viejo, CA 92656

By:  

/s/ Frank Kavanaugh

Name:   Frank Kavanaugh Title:   Managing Director

With a copy to Fort Ashford’s counsel (which shall not constitute notice) at:

Amy Trombly, Esq.

Trombly Business Law, PC

1320 Centre Street, Suite 202

Newton, MA 02459

Fax: (617)663-6164

 

FOOD TECHNOLOGY SERVICE, INC

502 Prairie Mine Road

Mulberry, FL 33860

By:  

/s/ John T. Sinnott, M.D.

Name:   John T. Sinnott, M.D., F.A.C.P Title:   Chairman of the Board of
Directors